         Case 18-80777             Doc 31     Filed 04/18/19 Entered 04/18/19 16:09:30                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: ROSENSTIEL-GRAFF, JACQUELINE A.                                            § Case No. 18-80777
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 10, 2018. The undersigned trustee was appointed on April 10, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  6,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  6,000.00
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-80777              Doc 31  Filed 04/18/19 Entered 04/18/19 16:09:30 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 09/20/2018
       and the deadline for filing governmental claims was 10/09/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,350.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,350.00, for a total compensation of $1,350.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $61.36, for total expenses of
              2
       $61.36.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 04/04/2019                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 18-80777                       Doc 31           Filed 04/18/19 Entered 04/18/19 16:09:30                                            Desc Main
                                                                              Document     Page 3 of 8
                                                                                                                                                                                     Exhibit A


                                                                                     Form 1                                                                                          Page: 1

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 18-80777                                                                         Trustee:         (330400)        JOSEPH D. OLSEN
Case Name:         ROSENSTIEL-GRAFF, JACQUELINE A.                                            Filed (f) or Converted (c): 04/10/18 (f)
                                                                                              §341(a) Meeting Date:            05/17/18
Period Ending: 04/04/19                                                                       Claims Bar Date:                 09/20/18

                                   1                                         2                            3                           4                    5                     6

                     Asset Description                                  Petition/              Estimated Net Value              Property             Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,        Abandoned             Received by        Administered (FA)/
                                                                         Values              Less Liens, Exemptions,           OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                       Remaining Assets

 1        808 West Jefferson Drive, Freeport, IL 61032-000                   35,545.50                            0.00                                          0.00                       FA

 2        2005 Hyundai Santa Fe, 260,000 miles. Entire pro                    1,725.00                            0.00                                          0.00                       FA

 3        Household Furniture                                                 1,000.00                            0.00                                          0.00                       FA

 4        Chrome book, TV                                                        300.00                           0.00                                          0.00                       FA

 5        Books, Pictures                                                        100.00                           0.00                                          0.00                       FA

 6        Used Clothing                                                          400.00                           0.00                                          0.00                       FA

 7        1 Dog                                                                    0.00                           0.00                                          0.00                       FA

 8        Checking: US Bank                                                   1,600.00                            0.00                                          0.00                       FA

 9        LLC, 20% ownership                                                  1,300.00                        6,000.00                                      6,000.00                       FA

10        401 (k): Target Corporation                                       110,000.00                            0.00                                          0.00                       FA

11        Electric: Commonwealth Edison                                          150.00                           0.00                                          0.00                       FA

12        Int. in Ins. policies: Target Corporation Life                           0.00                           0.00                                          0.00                       FA

13        Workers Compensation Claim                                         Unknown                              0.00                                          0.00                       FA

 13      Assets       Totals (Excluding unknown values)                   $152,120.50                       $6,000.00                                     $6,000.00                    $0.00



      Major Activities Affecting Case Closing:

                   12/31/2018 - The only asset the Trustee is administering is a 20 percent ownership in an LLC. The only assets of the LLC were the Debtor's residence and the
                   Debtor's brother's residence. Eventually, we entered into an offer in compromise where the estate would be paid $6,000.00 for her interest in the LLC. I am awaiting
                   installment payments on that which should come in January. Hopefully, then by the end of March, 2019, the $6,000.00 will be paid in full and the final report will be
                   filed shortly thereafter.

      Initial Projected Date Of Final Report (TFR):         June 30, 2018                       Current Projected Date Of Final Report (TFR):           June 30, 2019




                                                                                                                                                   Printed: 04/04/2019 02:01 PM       V.14.50
                         Case 18-80777                  Doc 31        Filed 04/18/19 Entered 04/18/19 16:09:30                                                  Desc Main
                                                                        Document     Page 4 of 8
                                                                                                                                                                                   Exhibit B


                                                                                    Form 2                                                                                          Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-80777                                                                          Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           ROSENSTIEL-GRAFF, JACQUELINE A.                                                   Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******3566 - Checking Account
Taxpayer ID #:       **-***5296                                                                        Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 04/04/19                                                                                Separate Bond: N/A

   1             2                           3                                        4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                   T-Code              $                  $               Account Balance
01/10/19       {9}         Richard L. Rosenstiel             Per Order to Approve Compromise of a                 1129-000              2,000.00                                   2,000.00
                                                             Controversy (Doc 29) entered on 10/1/2018
                                                             regarding Debtor's interest in the Debtor's
                                                             residence and/or the Estate's interest in an
                                                             LLC with membership by the Debtor.
02/28/19       {9}         Richard L. Rosenstiel             2nd installment of settlement payment                1129-000              2,000.00                                   4,000.00
                                                             pursuant to Order to Approve Compromise of
                                                             Controversy entered on 10/1/2018 (Doc 29).
03/28/19       {9}         Richard L. Rosenstiel             Final installment of settlement payment              1129-000              2,000.00                                   6,000.00
                                                             pursuant to Order to Approve Compromise of
                                                             Controversy entered on 10/1/2018 (Doc 29).

                                                                                   ACCOUNT TOTALS                                       6,000.00                  0.00          $6,000.00
                                                                                           Less: Bank Transfers                             0.00                  0.00
                                                                                   Subtotal                                             6,000.00                  0.00
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                   NET Receipts / Disbursements                        $6,000.00                 $0.00

                                  Net Receipts :         6,000.00
                                                                                                                                         Net             Net                    Account
                                    Net Estate :        $6,000.00                  TOTAL - ALL ACCOUNTS                                Receipts     Disbursements               Balances

                                                                                   Checking # ******3566                                6,000.00                  0.00             6,000.00

                                                                                                                                       $6,000.00                 $0.00          $6,000.00




{} Asset reference(s)                                                                                                                           Printed: 04/04/2019 02:01 PM        V.14.50
                   Case 18-80777               Doc 31          Filed 04/18/19 Entered 04/18/19 16:09:30                              Desc Main
                                                                 Document     Page 5 of 8
Printed: 04/04/19 02:01 PM                                                                                                                          Page: 1

                                           Exhibit "C" - Analysis of Claims Register
                                Case: 18-80777 ROSENSTIEL-GRAFF, JACQUELINE A.

  Case Balance:        $6,000.00                Total Proposed Payment:             $6,000.00                    Remaining Balance:            $0.00

                                                                Amount             Amount               Paid           Claim          Proposed      Remaining
Claim #   Claimant Name                     Type                 Filed             Allowed             to Date        Balance         Payment         Funds

          Attorney Joseph D Olsen         Admin Ch. 7            1,866.75           1,866.75              0.00         1,866.75        1,866.75        4,133.25
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN                 Admin Ch. 7              61.36              61.36               0.00           61.36              61.36      4,071.89
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN                 Admin Ch. 7            1,350.00           1,350.00              0.00         1,350.00        1,350.00        2,721.89
          <2100-00 Trustee Compensation>

   1      Discover Bank                   Unsecured              6,430.44           6,430.44              0.00         6,430.44            642.52      2,079.37
   2      Discover Bank                   Unsecured              3,841.31           3,841.31              0.00         3,841.31            383.82      1,695.55
   3      TD Bank, USA                    Unsecured              8,911.28           8,911.28              0.00         8,911.28            890.39       805.16
   4      U.S. Bank National              Unsecured              2,996.55           2,996.55              0.00         2,996.55            299.41       505.75
          Association
   5      Wells Fargo Bank, N.A.          Unsecured              3,099.01           3,099.01              0.00         3,099.01            309.65       196.10
   6      American Express National       Unsecured              1,962.58           1,962.58              0.00         1,962.58            196.10         0.00
          Bank


                      Total for Case 18-80777 :                $30,519.28         $30,519.28             $0.00       $30,519.28        $6,000.00




                                                                       CASE SUMMARY
                                                    Amount            Amount               Paid             Proposed              % paid
                                                     Filed            Allowed             to Date           Payment

          Total Administrative Claims :            $3,278.11          $3,278.11                $0.00         $3,278.11       100.000000%

             Total Unsecured Claims :           $27,241.17           $27,241.17                $0.00         $2,721.89            9.991825%
           Case 18-80777        Doc 31       Filed 04/18/19 Entered 04/18/19 16:09:30                Desc Main
                                               Document     Page 6 of 8


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

             Case No.: 18-80777
             Case Name: ROSENSTIEL-GRAFF, JACQUELINE A.
             Trustee Name: JOSEPH D. OLSEN
                                                Balance on hand:                          $             6,000.00
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $             6,000.00

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                       1,350.00                0.00        1,350.00
Trustee, Expenses - JOSEPH D. OLSEN                                      61.36                0.00           61.36
Attorney for Trustee, Fees - Attorney Joseph D Olsen                  1,866.75                0.00        1,866.75
                            Total to be paid for chapter 7 administration expenses:       $             3,278.11
                            Remaining balance:                                            $             2,721.89

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                       None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $             2,721.89

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-80777         Doc 31      Filed 04/18/19 Entered 04/18/19 16:09:30                  Desc Main
                                               Document     Page 7 of 8




                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            2,721.89
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 27,241.17 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 10.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Discover Bank                                           6,430.44                 0.00         642.52
  2            Discover Bank                                           3,841.31                 0.00         383.82
  3            TD Bank, USA                                            8,911.28                 0.00         890.39
  4            U.S. Bank National Association                          2,996.55                 0.00         299.41
  5            Wells Fargo Bank, N.A.                                  3,099.01                 0.00         309.65
  6            American Express National Bank                          1,962.58                 0.00         196.10
                             Total to be paid for timely general unsecured claims:          $            2,721.89
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-80777         Doc 31     Filed 04/18/19 Entered 04/18/19 16:09:30                  Desc Main
                                              Document     Page 8 of 8




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
